 GIORDANO LUMBER CO., INC.205At theoriginal hearing before the Trial Examiner,Elzy testified,as did Hampton,to the effect that he alone left the conveyor or "chain"on the occasion in questionand proceeded to the office and that Hampton did not follow until later.At the reopened hearing now involved it was established beyond question thatin February1960,before a referee for the Division of Unemployment Compensation,Department of Labor, State of Illinois,Elzy testified that after he left the "chain,"therebystoppingit,hewent directly to Hampton at the other end of the "chain,"and "him and I 'both goes on to Pat Russell"-the Respondents'personnel manager.C. ConclusionsElzy's testimony at the two hearings was plainlyinconsistent.And under thecircumstances of differing testimony under oaththe Trial Examineris reluctant to,and doesnot, accept as true Elzy's testimonyat the reopenedhearingthat he testi-fied falsely before thereferee onlybecausehe had beenadvised todo so by a unionrepresentative.Inconsistency,however,was a common characteristic of most of the Respond-ents' witnesses,as set out at length and in detail in the IntermediateReport.Andthe TrialExaminer is aware of no rule of evidence or logicwhich requires that now,merelybecause he mustfind Elzy'sentire testimonyto be untrustworthy,he mustalso andautomatically believe previously discreditedwitnessesof theRespondentsor disbelieveHampton.In short, the Trial Examinerdiscerns no substantial reason to recommend anymaterialalterationin the essential findings or conclusions appearing in his originalIntermediate Report.Giordano Lumber Co.,Inc.andUnited Brotherhood of Carpen-ters&Joiners of America,AFL-CIO,PetitionerGiordano Lumber Co.,Inc.andLocal Union#398,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers, Petitioner.CasesNos. 3-RC-2397 and 3-RC-2398.September 18, 1961DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held before John W. Irv-ing, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.1 The name of the Companyappears as amendedat thebearing133 NLRB No. 22. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Employer operates a retail and wholesale lumber businessand does some manufacturing of certain wood products. The Carpen-ters seeks to represent a production and maintenance unit composedprimarily of mill employees and yardmen, but excluding truckdriversand helpers whom the Teamsters desires to represent in a separateunit.The Employer contends that only a companywide unit of allits employees is appropriate. Insofar as the Employer thus seeks toinclude office clericals in its proposed unit, its position is clearly with-out merit for the Board under well-established policy does not includesuch employees in a unit with production and maintenance employees.'We shall, therefore, exclude them from the units which we find belowto be appropriate under the circumstances here.Consequently, weshall construe the Employer's position as also urging a plantwide unitof all production and maintenance employees including truckdrivers.The record shows that the Employer has three regular truckdrivers.These employees spend substantially more than 50 percent of theirtime during the 5-month rush season, and at least half or more oftheir time during the remaining 7 months of the year, performingtruckdriver duties.When not engaged in their driving duties, theywork at various jobs in the yard or mill.As the regular truckdriversspend a majority of their time in driver duties, we find that they con-stitute a functionally distinct group such as the Board finds may beseparately represented.Accordingly, we find, under the circum-stances here, that both the drivers and the remaining production andmaintenance employees constitute separate appropriate units 3We now turn to the placement of employees with respect to the unitsset forth below.There is one outside salesman and two inside counter-salesmen whom the Petitioners would exclude.None of these em-ployees performs truckdriving duties.The outside salesman worksaway from the plant soliciting new accounts only.As for the twocountersalesmen, one spends all of his time taking customer orders bytelephone and over the counter in the office, while the other, thoughperforming yardwork sporadically, spends practically all of his timein the office performing identical duties to those of the other counter-salesman.Since these three employees have little in common withthe drivers or production and maintenance employees, we shall inagreement with the Petitioners exclude them from the units'Though the parties take no direct position with respect to the fol-lowing, the record presents the issue as to their placement in the units.During the rush season the Employer assigns various yard or mill2Cf.MarstonCorporation,120 NLRB 76,78;Dura Steel ProductsCompany,109NLRB179, 182.3BallentinePacking Company, Inc,132 NLRB 923 Although Member Leedom dis-sentedin partfrom the majority decision in theBallentinecase, he now deems himselfbound and,accordingly,has joined in this decision.4The Russell Company,107 NLRB668, 669;HoustonSashc Door Company, Inc,127 NLRB1089, 1092. GIORDANO LUMBER CO., INC.207employees to drive trucks.None of these employees regularly worksas a driver or spends as much as 50 percent of his time driving.Ac-cordingly, we find that these employees' interests lie with the yard andmill employees, not with the drivers, and they are, therefore, includedin the production and maintenance unit.5 Similarly, we will not, asthe Teamsters requests, include helpers in the unit of drivers as theEmployer has no employees so classified or who regularly and for asubstantial part of their time work in such a capacity.At most ayard or mill hand is occasionally assigned as a driver-helper, butclearly such work is incidental to that performed in the yard or mill.There is also one full-time driver who is a student and whose em-ployment will terminate at the beginning of the school year.He is,we find, a temporary employee and we shall, therefore, exclude himfrom the driver uniteThere are three yardmen who are full-time students during theschool year.However, unlike the student truckdriver, they will notterminate their employment at the beginning of the school year, butwill continue to work as yardmen on Saturdays.We find they areregular part-time employees and will include them in the productionand maintenance unit.'There is one janitor who regularly works 2 hours each day for 5days a week cleaning the office.He is, we find, clearly a regular part-time employee.8Consequently, as janitors perform maintenance typework which allies them with production and maintenance employees,we shall include the janitor in the production and maintenance unit .9In view of the foregoing, we find that the following employees atthe Employer's Rochester, Newt/ York, establishment, excluding fromeach group office clerical employees, outside salesmen, countersales-men, guards, professional employees, and supervisors as defined in theAct, constitute units appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act: unit (1) allproduction and maintenance employees,' including regular part-timeemployees and janitors, but excluding truckdrivers; unit (2) alltruckdrivers, excluding temporary drivers.[Text of Direction of Elections omitted from publication.]0SeeSouthernBakeriesCompany,118 NLRB 1508, 1510eWestinghouse Air Brake Company, Union Switch & Signal Division,119NLRB1391, 1396.°V I.P. Radio,, Inc,128 NLRB 113, 116. One of the'college students here included inthe production and maintenance unitisAlGiordano, Jr , whose father is treasurer of theEmployer corporation and one of three brothers who constitute the officers of the corpora-tionThere is no evidence with respect to the ownership of the companyAs the recordshows that Al Giordano enjoys no specialstatus byreason ofhis father's official positionwhich allies him to management we can perceive no reason for excluding him from theunit on the basis of the family relationship.Maclntyre Motor Company,119 NLRB 54, 56MemberBrown would exclude Giordano because of his family relationshipP A Muellerand Sons, Inc,105 NLRB 552.8 SeeVIPRadio, Inc , supra.9 Jones-Dabney Company,Division of Devoe&RaynoldsCo.,116 NLRB1556, 1558